Citation Nr: 1105452	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent disabling.

2.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  
He served in Vietnam from November 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, that 
denied the Veteran's claim for an rating higher than 20 percent 
for diabetes mellitus and determined new and material evidence 
had not been received to reopen a claim for service connection 
for asbestosis now claimed as a lung disability.  The Veteran and 
his spouse presented testimony at a videoconference hearing in 
February 2006 before the undersigned Veterans Law Judge.

In a January 2007 decision, the Board denied the Veteran's claim 
for an increased rating for diabetes mellitus and remanded a 
claim for new and material evidence to reopen the claim for 
entitlement to service connection for a lung disability.  The 
Veteran appealed the decision denying the claim for an increased 
rating for diabetes mellitus to the United States Court of 
Appeals for Veterans Claims.  In June 2009, the Board reopened 
and remanded the claim of service connection for a lung 
disability for additional development.  In an October 2009 Order, 
the Court vacated and remanded the claim for an increased rating 
for diabetes mellitus to the Board for readjudication in 
accordance with the Court's Memorandum Opinion.

The issues of entitlement to service connection for coronary 
artery disease and diabetic retinopathy secondary to service-
connected diabetes mellitus, and increased ratings for erectile 
dysfunction and bilateral knee disabilities, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.

The issue of entitlement to service connection for a lung 
disability is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and diet 
restrictions, but regulation of activities is not required.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus has been rated 20 percent 
disabling under Diagnostic Code 7913which provides for a 20 
percent rating where the diabetes mellitus requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities.  
A 60 percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2010).

Complications of diabetes are evaluated separately unless they 
are part of the criteria used to support a 100 percent rating.  
Noncompensable complications are deemed part of the diabetic 
process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) 
(2010).

In this case, the Board finds that a higher rating of 40 percent 
is not warranted because the evidence does not support the claim 
that the Veteran has been advised to restrict his activities due 
to his diabetes.  Beginning in February 2001, the year prior to 
filing his claim for increase, the evidence consistently 
demonstrate that the Veteran was educated about the benefits of 
exercise for control of his diabetes and to help his obesity.  VA 
treatment records show that in May 2001, the Veteran was noted to 
walk three to four miles per day and was not sure about the 
correct diabetic diet.  His insulin was increased.  His basic 
meal plan was reviewed and he was encouraged to increase his 
activity daily to at least twenty minutes of activity.  He was 
again advised of the benefits of exercise in October 2001.  On 
March 2002 VA examination, it was noted that the Veteran had 
switched from oral medications to insulin within the previous 
year.  

In October 2002, the Veteran's private physician submitted a 
statement that the Veteran suffered from uncontrolled diabetes 
and that he had to consume a special diet to control the illness.  
He took insulin twice per day.  Restriction of activities was not 
mentioned or prescribed.  

On December 2002 VA examination, it was noted that there were 
presently no physical restrictions required due to the diabetic 
process.  The Veteran continued to treat his diabetes with 
insulin.  VA treatment records show that in December 2002, the 
Veteran reported that he was doing better with exercise and with 
his diet.  He seemed to have improved.  He was instructed to 
continue with his current insulin regime, and with his diet and 
exercise regime.  

A June 2003 private treatment record shows that the Veteran's 
sugars were poorly controlled.  The Veteran's diabetic symptoms 
were discussed in detail, such as his erectile dysfunction and 
neuropathy.  Again, no restriction of activities was mentioned or 
prescribed.  

In July 2004, the Veteran submitted a statement that despite his 
diabetic medication, he was still limited in his activities.  

In July 2004, the Veteran also submitted a handwritten statement 
apparently completed by a physician that includes an addendum in 
different handwriting at the bottom stating that he "suffered 
from limited activity secondary to his medical problem."

On February 2005 VA examination, the Veteran was noted to 
continue to take insulin and was on a regular diabetic diet.  He 
stated that he had been advised by his physician that he may walk 
or do light activity up to two hours at most, but that when he 
began to notice fatigue, dizziness, and chest pain, he should 
cease activity.  He denied any hypoglycemia related to specific 
activity.  After reviewing the claims file and conducting 
physical examination, the examiner concluded that it did not 
appear that the Veteran was actually placed on a specific 
activity restriction due to episodes of hypoglycemia or any other 
complication of diabetes that would arise from exercise.  The 
examiner felt strongly that although the described dizziness, 
fatigue, and chest pain brought on by activities were symptoms 
that were limiting, those physical symptoms were not caused by 
diabetes.  The examiner also stated that the Veteran's activities 
were also limited due his degenerative joint disease.  

VA treatment records show that in March 2005, the Veteran was 
once again advised to complete regular exercise to control his 
diabetes.  

At his February 2006 hearing before the Board, the Veteran 
reported that he was instructed by his physician to walk for less 
than two hours.  He stated that he was also short-winded due to 
his lung disability and that disorder also restricted his 
activities.  He also stated that his physician had stated that he 
should exercise more, but that he felt he physically could not 
due to a worsening of his diabetes.  

VA treatment records show that in May 2006, the Veteran was seen 
in the emergency room from severe abdominal pain and chest pain.  
He had a history of myalgia.  He was advised to avoid strenuous 
activity and to drink plenty of fluids.  In November 2007, the 
Veteran's diabetes was still uncontrolled and he was found to not 
be in compliance with his diet or life style restrictions.  

Private treatment records show that in May 2009, the Veteran was 
instructed to continue his diabetic diet and to decrease salt 
intake.  No activity restriction was mentioned or prescribed.  
That same month, when the Veteran was hospitalized for a gastric 
ulcer, his diabetic regime was discussed and he was advised to 
resume normal activity, to continue his insulin regime and sugar 
tests, and to follow a diabetic diet.  It was also stated that he 
should follow life style modifications, though those 
modifications were not documented other than related to his diet.  
In November 2009, the Veteran's private physician submitted a 
statement that the Veteran had been on a strict diabetic diet.  

On November 2009 VA examination, the Veteran was noted to take 
three types of insulin for control of his diabetes, and oral 
medication.  The examiner stated that despite poorly controlled 
diabetes with resultant organ damage and neuropathy, he did not 
need to alter his activities because of his diabetes.  He had not 
had hypoglycemia.  

VA treatment records show that in May 2010, he reported that he 
exercised a few days per week.  He walked long distances but was 
limited by his leg spurs.  

In order to meet the criteria for a higher rating of 40 percent, 
the Veteran must have been told by a physician that he should 
avoid any strenuous occupational or recreational activities.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2010).  The available 
evidence does not support the finding that the Veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities due to his diabetes, as is required in 
order to warrant a higher rating of 40 percent.  Although the 
Veteran submitted a handwritten note, apparently by his 
physician, that he "suffered from limited activity secondary to 
his medical problem," the Board finds that statement to not only 
be ambiguous, but that it also does not comport with the other 
medical evidence of record.  That statement may not necessarily 
mean that the Veteran's diabetes restricted his activities, as 
the physician used the term "disability" rather than 
"diabetes," and the Veteran has been shown to suffer from a 
variety of disabilities that affect his physical activity, such 
as a lung condition and orthopedic disabilities.  Thus, the 
statement does not necessarily pertain to his diabetes.  Further, 
it does not appear that the physician was advising the Veteran to 
restrict his activities, but was instead observing that the 
Veteran suffered from limited activity due to his "disability," 
which does not meet the criteria for the next higher rating.  
Significantly, the statement is not consistent with the majority 
of the medical evidence of record, which demonstrates on numerous 
occasions, both before and after that statement, that the Veteran 
was encouraged to partake in physical activity to better his 
health.  Though the Veteran stated at his hearing that he could 
only walk for two hours at a time due to his leg spurs and lung 
condition, such limitation does not equate to a medical 
prescription for the avoidance of any strenuous occupational or 
recreational activity.  Accordingly, the fact that the Veteran 
has been advised that he should exercise, in the absence of 
specified medical guidelines for that exercise, demonstrates that 
he does not meet the criterion requiring regulation of activity 
so as to warrant a 40 percent evaluation.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular ratings are found 
to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Board finds that the Schedule is not inadequate.  The 
Schedule provides for higher ratings for the Veteran's diabetes 
mellitus, but findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the service-
connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular rating 
is not warranted.

The Board finds that the Veteran's diabetes mellitus has been no 
more than 20 percent disabling during the period under 
consideration.  The Board has considered whether a higher rating 
might be warranted for any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran is entitled to no 
more than a 20 percent rating for his diabetes mellitus during 
the period under consideration.  The preponderance of the 
evidence is against the claim for an increased rating and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in December 2003 and January 
2005; rating decisions in April 2002 and April 2004; a statement 
of the case in March 2003 and in October 2004, and a supplemental 
statements of the case in November 2005 and December 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claims by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the September 2010 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence. VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Although the Board regrets the additional delay, further 
development is necessary prior to adjudication of the claim for 
service connection for a lung disability.

The Veteran contends that his breathing problems and lung 
disability began in service, or are the result of either 
herbicide exposure or asbestos exposure in service.  He contends 
that he began to smoke in service and that his asthma was 
secondary to smoking and thus began while he was in service.  He 
also contends that he began to have a chronic cough in service 
and that the cough has not ceased since service.  He contends 
that while he was in quartermaster school in Fort Lee, Virginia, 
he was exposed to asbestos that was in the old government 
building in which he was housed.  He contends that while he was 
in Vietnam, he handled clothes worn by other Veterans who were 
exposed to asbestos.  He contends that he worked with both "red 
and white phosphorus" in the laundry.  He contends that he has 
two long scars across his lungs due to asbestos and that he had 
had problems with his lungs prior to working for the railroad.  

Service personnel records show that the Veteran's military 
occupational specialty was "laundry, bath, and imprg."  Service 
medical records are negative for complaints, diagnosis, or 
treatment for any lung or breathing condition.

VA treatment records show that in February 1971, a chest X-ray 
showed no evidence of an active lung disease.  In July 1972, a 
chest X-ray showed no active infiltrative lung disease.  In 
November 1974, a chest X-ray showed some nodular densities in the 
left hilar region showing no appreciable radiographic change 
compared to the 1972 X-ray.  In October 1976, a chest X-ray 
showed no active infiltrative lung disease.   

Private treatment records show that in July 1981, the Veteran had 
considerable coughing and was prescribed Vibramycin.  

An April 1994 private physician statement shows that the Veteran 
suffered from shortness of breath and wheezing.  It was noted 
that he had chronic bronchitis and a spot on his left lung.  

On June 1994 VA Agent Orange examination, the Veteran reported 
problems with his lungs for 15 years.  He had been on a variety 
of bronchilators and inhalers.  He suffered from wheezing, 
coughing, sputum production, and shortness of breath with 
exertion after walking two blocks.  He had not been treated for a 
fungus of the lungs.  He stated that he had not smoked in many 
years.  Physical examination resulted in the diagnosis of 
asthmatic bronchitis.  A chest X-ray showed that the lungs were 
clear.

A November 1996 private physician statement shows that the 
Veteran's medical problems included bronchitis and asthma.  A May 
2000 private physician statement shows that the Veteran was 
receiving treatment for asthma.  His symptoms included wheezing 
and tightness of the muscles in the upper chest.  The physician 
stated that most of those symptoms were secondary to cigarette 
use.  A September 2000 private treatment record shoes that the 
Veteran had pleuritic chest pain and some shortness of breath 
with a persistent cough.  It was noted that he had a history of 
asbestosis.  Physical examination revealed mild expiratory 
wheezes.  Tympanic membranes were pearly gray.  The assessment 
was asthma and asbestosis.  

A March 2001 VA treatment record shows that the Veteran denied 
smoking.  He had worked as a machinist until 1982.  He denied any 
cough or shortness of breath.  In September 2001, the Veteran 
reported having shortness of breath which he related to asbestos 
exposure and agent orange exposure in service.  He stated that he 
did not smoke.  A November 2001 record shows a history of asthma.

A July 2002 private hospital record shows a reported history of 
exposure to asbestos.  An October 2002 private physician 
statement lists a diagnosis of asthma.  A June 2003 private 
treatment record shoes a history of obstructive and restrictive 
lung disease secondary to asbestos exposure.  In May 2003, the 
Veteran reported to his private physician that he had had 
asbestosis for a long time.  He stated that he was exposed to 
asbestos at the railroad and found out about his condition three 
years previously.  He had worked for the railroad from 1970 to 
1985 as a machinist working with brake shoes and asbestos 
materials.  In the army he had unloaded airplanes with "orange 
and blue bands" and the fumes from the planes irritated him.  A 
separate May 2003 private record shows diagnostic testing which 
resulted in the diagnosis of obstructive and restrictive lung 
disease.  In September 2003, a private physician stated that the 
Veteran was currently under treatment for emphysema, asthma, and 
chronic obstructive pulmonary disorder.  It was noted that he had 
a history of smoking in service.  In October 2008, the Veteran 
was noted to have a history of lung problems, including asthma, 
with possible exposure to asbestos.  Pulmonary function testing  
and physical examination resulted in a diagnosis of non-specific 
pulmonary disease, possible history of asbestos.  

On November 2009 VA examination, the Veteran reported that he 
began work for the railroad in the year following his separation 
from service and had an onset of asthma and bronchitis during 
that year.  An April 2009 chest X-ray was reviewed which did not 
show signs of asbestosis.  He was noted to have obstructive 
airway disease on pulmonary function testing.  He used inhalers, 
topical steroids, and oral inhibitors.  He had an high-pitched 
cough.  Physical examination and review of the claims file 
resulted in a diagnosis of asthma.  The examiner found it less 
likely than not that the Veteran's respiratory disability was 
related to herbicides, asbestos, or otherwise to his service.  
The examiner explained that a review of the previous records did 
not show respiratory signs of asbestosis, but instead the records 
supported a diagnosis of asthma or an asthma-like chronic 
obstructive type disability.  However, while the examiner stated 
that he did not believe the Veteran's lung disability was related 
to his service, the examiner did not provide a rationale for why 
the asthma or asthma-like chronic obstructive disability was not 
related to his service.  If the examiner does not provide a 
rationale for the opinion, that weighs against the probative 
value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 
Further, because the record reflects a diagnosis of asbestosis, 
as well as a reported history of asbestos exposure, the examiner 
should also reconcile the opinion that the Veteran does not have 
asbestosis or an asbestos-related lung disease with those 
previous records.  Therefore, another VA opinion is necessary in 
order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to address whether the Veteran's respiratory 
disorder is related to his active service, 
including as a result of exposure to asbestos 
or herbicides.  No further physical 
examination of the Veteran is necessary 
unless the examining physician determines 
otherwise.  The examiner should indicate in 
the report that the claims file was reviewed.  
In addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in service 
and his statements of continuous breathing 
problems after service:

a)  The examiner should state 
whether a diagnosis of asbestos-
related lung disease is warranted.  
In determining whether the Veteran's 
respiratory disorder is related to 
his active service, including 
alleged exposure to asbestos, 
reconcile the November 2009 finding 
that the Veteran did not suffer from 
an asbestos-related lung disease 
with the September 2000 and June 
2003 diagnoses of asbestosis and the 
October 2008 diagnosis of  non-
specific pulmonary disease, possible 
history of asbestos.  If the opinion 
is negative, the examiner should 
explain why the current findings are 
not compatible with a history of 
exposure to asbestos.

b)  The examiner should specifically 
opine as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current respiratory disability, 
including asthma or asthma-like 
chronic obstructive disability, is 
related to his active service, 
including to inhalation of fumes 
while unloading airplanes, washing 
clothing in the laundry that were 
exposed to asbestos, using 
phosphorus laundry detergent, being 
housed in a government building that 
had asbestos in the walls, or 
exposure to herbicides. 

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


